DETAILED ACTION
This office action is in response to the amendment received on February 25, 2021. Claims 1-4, 6-12 and 14-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16 and 20 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Shaff (2693728) and/or optionally in view of Hazzard (5392671). 

In reference to claim 12, Shaff discloses socket assembly comprising: a socket head (16a, Figure 8) rotatable about an axis (i.e. formed as a vertical axis passing therethrough, Figure 8) and defining a socket cavity (formed as the opening within 16a for receiving the work piece) and is open through a top, a bottom, and a side (at 60) of an axial direction (i.e. a horizontal axial direction) from the socket head (Figure 5) and a shaft (42a) including a first end (47a) meshingly engaged to teeth (46a) on the input member and a second end (41a) configured to meshingly engage teeth (40/40a) on the socket head (Figures 5-8), the first end (47a) being offset in the axial direction (i.e. the horizontal axial direction) from the second end (41a) and a frame (14/14a) rotatably supporting the socket head, the input member and the shaft (otherwise the device would work as intended), but lacks, having a plurality of shafts. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of shafts (i.e. two shafts), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, Hazzard also teaches that it is old and well known in the art at the time the invention was made to provide a socket wrench (10) with a plurality of shafts (two shafts at 26 or at 30, Figures 7-8) that engage an input member (22/64) and external teeth (36) of a socket (34) (Figures 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the single shaft, of Shaff, with the known technique of providing a plurality of shafts, as taught by Hazzard, and the results would have been predictable. In this situation, one could provide a more advantageous device having a continuous circular drive motion and which more effectively retains the socket assembly in proper position as the socket assembly rotates during normal operation.



In reference to claim 15, Shaff discloses under the second interpretation of the axis (see rejection of claim 12 above) that the input member (22) is coaxial with the axis (see figure previously shown above). 

In reference to claim 16, Shaff as modified by Hazzard to provide the plurality of shafts (see 30 of Hazzard) are parallel to the axis (i.e. the horizontal axis previously shown by Shaff in the figure above) at least in part because Hazzard shows that the rear portion of (16) is straight (Figure 4) and the plurality of shafts (30) would also be straight in these portions and thus parallel to the horizontal axis of Shaff (Figure 4). 

In reference to claim 20, Shaff discloses that the input member defines a recess (recess surrounding element 22) having a predetermined shape configured to matingly receive a driver member (22) of a tool (10, Figure 1).


Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a socket assembly. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a socket head disposed about an axis…, an input member coaxial with the socket head…, and the frame supporting the socket head and the input member for rotation about the axis (as in claim 1), or providing that; a gear ratio between the input member and the socket head is variable (as in claim 17), together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “As discussed above and acknowledged by the Office on Page 11 of the Office Action, the socket head (16) of Shaff rotates about the vertical axis. The Office interprets the shaft (22) as the claimed input member and then arbitrarily assigns a different axis (the horizontal axis) for interpreting the axial direction limitation. Since only one axis (i.e., the rotational axis) is defined in the claim, the term “axial direction” can only be reasonably interpreted as being in reference to that axis. As such, the axial direction claimed can only reasonably be interpreted as one of the two vertical directions (i.e., up or down in FIG. 2) provided by the rotational axis of Shaff. Applicant notes that the socket head (16) and the shaft (22) are not vertically offset from each other. Instead, they are centered on the same plane that passes perpendicularly through the vertical rotational axis. As such, one of skill in the art would not reasonably understand the socket (16) of Shaff to be axially offset from the shaft (22).” However, the examiner respectfully disagrees with this statement. In line 2, of claim 12, the applicant discloses that the socket head rotates “about an axis” (which was met by the vertical axis in Shaff). Subsequently, the applicant discloses, in line 4, that an input member is “offset in an axial direction from the socket head”. The term “axial” is defined according to www.dictionary.com as being; “forming an axis”. Thus, the limitation “an axial direction does not have to be the same axis that the socket head rotates about. This is further evident from the terms “an axis” and “an axial direction”. The limitation “an axial direction” does not have antecedence from the limitation “an axis”. Furthermore, there are also no other limitations in the claim which require that the axial direction is coaxial with the rotational axis of the socket head, etc. Thus, the interpretation that the input member is offset from the socket head along an axial direction has been met because input member (22) is spaced from the socket head (16a) along a horizontal axial direction thereby meeting the limitations of the claims. 
Applicant contends that, “Furthermore, the Office interprets the shaft (42a) as the claimed plurality of shafts. However, amended Claim 12 requires the first end of the shaft to be offset in the axial direction from the second end of the shaft. As discussed above, only one axis is recited in the claim. As such, a person of skill in the art would only reasonably interpret the axial direction to be along that claimed axis (i.e., the rotational axis of the socket head). Both ends of the shaft (42a) of Shaff are centered on the same plane that passes perpendicularly through the vertical rotational axis. As such, one of skill in the art would not reasonably understand the first end of the shaft (42a) to be offset in the axial direction from the second end.” However, the examiner respectfully disagrees with this statement. Claim 12, does not disclose only one axis but instead discloses two axes. The first axis is formed from the limitation that the socket head rotates “about an axis” and the second axis is formed from the limitation that the input member is “offset in an axial direction from the socket head”. See definition of the term “axial” as previously discussed above. Again, there are not limitations in the claims that require the axial direction is along the axis that the socket head rotates about. Thus, since all of the structural limitations of the claim have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Applicant submits that Hazzard fails to remedy the deficiencies of Shaff discussed above. Similar to Shaff, the ends of the shafts (30) of Hazzard are centered on the same plane that passes perpendicularly through the vertical rotational axis of the socket (34). As such, the ends of the shafts (30) are not offset in the axial direction from each other. Hazzard even expressly describes this at Column 6, Lines 38-39 and 57-65: “[t]he flexible shaft retention portions 16 lie in a first plane 17,” and “the flexible-shaft gear assemblies 26 rotate the cylindrical wrench head assembly 34 around a central longitudinal axis 38 which is perpendicular to the first plane 17 in which the flexible shaft retention portions 16 of the housing assembly 12 lie.” Accordingly, Hazzard specifically teaches away from a configuration in which the ends of the shafts (30) are offset in the axial direction with reference to the rotational axis of the socket (34).” However, the examiner respectfully disagrees with this statement. The examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The base reference, Shaff, provided a shaft (42a) having the first end (47a) being offset from the second end (41a) and from the socket head (16a) in the axial direction (horizontal direction), as previously discussed above (see Figure 5). Hazzard merely taught of including multiple shafts. Therefore, the combination would provide a plurality of shafts (i.e. a plurality of shafts 42a). Thus, the combination as a whole meets the limitations of the claim therefore the examiner believes the rejection is proper and thus maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ridge (2012/0260776) teaches that it is old and well known in the art to provide an input (830, Figure 8) that is coaxial to a horizontal axis or which could be offset from the axis (Figure 10). Basham (7721627) also teaches that it is old and well known in the art to provide an input (102, Figure 5) that is coaxial to a horizontal axis (Figure 5) or which could be offset from the axis (Figure 2). Marchand (9802297) also shows a socket having a plurality of shafts (40) for engaging with the workpiece (Figure 1b). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined the shafts and to include a frame in claim 12. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723